DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are currently pending in application 16/871,933.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Steck et al. (Us 2008/0033894 A1).
As per independent Claims 1, 17, and 19, Steck discloses a computer-implemented method (system, apparatus) of performing a clinical prediction (See at least Fig.4 and Para 0057-0068), 2comprising:  3
receiving patient medical data corresponding to a plurality of data categories of biological or behavioral characteristics or treatment history of a patient (See at least Figs.1 and 6; Para 0016-0018 and Para 0069-0083);  4
selecting, from a plurality of trained machine learning models and based on the 5plurality of data categories of biological or behavioral characteristics or treatment history, a first machine learning model and a second machine learning model (See at least Para 0018-0019, Para 0036-0047, and Para 0052-0056), 6
the first machine learning model being trained using first clinical data of a first subset of the plurality of 7data categories and having a first clinical performance metric value, the second machine learning model 8being trained using second clinical data of a second subset of the plurality of data categories and having 9a second clinical performance metric value, the second subset of the plurality of data categories being 10different from the first subset of the plurality of data categories of biological or behavioral characteristics or treatment history (See at least Para 0018-0019, Para 0036-0047),  11
the training comprising: based on inputting the first clinical data to the first machine learning model, setting parameters of the first machine learning model (See at least Para 0018-0019, Para 0036-0047)
and based on inputting the second clinical data to the second machine learning model, setting parameters of the second machine learning model (See at least Para 0018-0019, Para 0036-0047);
inputting a first subset of the patient medical data corresponding to the first subset of the plurality of data categories of biological or behavioral characteristics or treatment history to the first machine learning model to generate a first clinical prediction result (See at least Para 0018-0019, Para 0036-0047); 13 
inputting a second subset of the patient medical data corresponding to the second subset of the plurality of data categories of biological or behavioral characteristics or treatment history to the second machine learning model to generate a second clinical prediction result ((See at least Para 0018-0019, Para 0036-0047);  16
generating a combined clinical prediction result based on the first clinical prediction result, the second clinical prediction result, a first weight indicative of the first clinical performance metric value, and a second weight indicative of the second clinical performance metric value, the second clinical performance metric value being different from the first clinical performance metric value (See at least Para 0036-0047 and Para 0051-0056);  20
performing a clinical prediction for the patient based on the combined clinical prediction 21result (See at least Para 0036-0047 and Para 0051-0056)1;
and outputting the clinical prediction that identifies a diagnosis or prognosis of a medical condition of the patient or a treatment to administer to the patient (See at least Para 0036-0047 and Para 0051-0056).
As per Claim 2, Steck discloses wherein the first subset of the plurality of data 2categories and the second subset of the plurality of data categories include at least one common data 3category (See at least Para 0016-0018, Para 0029-0031).  1
As per Claims 3, 18, and 20, Steck discloses wherein the data categories comprise at least 2one of: biography data of the patient, results of one or more chemical tests of the patient, biopsy 3image data of the patient, molecular biomarkers of the patient, a tumor site of the patient, or a tumor stage of the patient42 (See at least Para 0016-0018, Para 0036-0047, and Para 0069-0083).  1
As per Claim 4, Steck discloses wherein the plurality of trained machine learning models comprises a third machine learning model trained using third data of a third data category, the 3third data category not being part of the plurality of data categories; and 4wherein the third machine learning model is not selected for the patient based on the 5third data category not present in the plurality of data categories of the patient (See at least Figs.1 and 6; Para 0016-0018, Para 0036-0047, and Para 0051-0056).1
As per Claims 5, 18, and 20, Steck discloses wherein the clinical prediction comprises 2predicting a survival rate of the patient at a pre-determined time from when the patient is 3diagnosed of having a tumor at an advanced stage (See at least Para 0016-0024).1
As per Claim 6, Steck discloses determining a treatment for the 2patient based on at least the predicted survival rate (See at least Para 0016-0024).1 1
As per Claim 7, Steck discloses wherein the plurality of data categories comprises 2a category related to a treatment received by the patient; and  3wherein the clinical prediction comprises predicting a survival rate of the patient 4at the pre-determined time in response to the treatment (See at least Para 0016-0024).1
As per Claims 8, 18, and 20, Steck discloses wherein the first machine learning model and the 2second machine learning model comprise at least one of a random forest model, or a hazard 3function (See at least Para 0016-0018, Para 0036-0047, Para 0051-0056, and Para 0089-0105).11
As per Claim 9, Steck discloses wherein the first machine learning model and the second machine learning model comprises a random forest model, the random forest model comprising a plurality of decision trees each configured to process a subset of the first subset of the patient medical data to generate a cumulative hazard function (CHF) value; and wherein the survival rate of the patient at the pre-determined time is determined based on an average of the CHF values output by the plurality of decision trees (See at least Para 0024-0031, Para 0049-0051, Para 0089-0105, and Claim 10).1 
As per Claim 10, Steck discloses wherein the first machine learning model 2comprises a hazard function which outputs a probability of non-survival of the patient at the pre-3determined time, the hazard function being a function of values of the first subset of the plurality of data categories of biological or behavioral characteristics or treatment history 43(See at least Para 0016-0018, Para 0036-0047, Para 0051-0056, and Para 0089-0105).1
As per Claim 11, Steck discloses wherein the first clinical performance metric value and the second clinical performance metric value refer to rates of correct prediction of survival and rates of false 3prediction of survival by the first machine learning model and the second machine learning 4model for a group of patients at the pre-determined time 1(See at least Para 0016-0018, Para 0036-0047, and Para 0051-0056).1
As per Claim 12, Steck discloses wherein the first clinical performance metric value and the second clinical performance metric value are based on an area under curve (AUC) of a receiver operating 3characteristic (ROC) curve of, respectively, the first machine learning model and the second 4machine learning model;  5wherein the first weight is based on an area measurement of a first AUC of a first 6ROC curve of the first machine learning model; and 7wherein the second weight is based on an area measurement of a second AUC of 8a second ROC curve of the first machine learning model1 (Para 0050-0056).1
As per Claim 13, Steck disclose wherein the combined clinical prediction result represents a linear combination of the first clinical prediction result scaled by the first weight and the second clinical prediction result scaled by the second weight 1 (Para 0050-0056).1
As per Claim 14, Steck discloses wherein the first clinical performance metric value is determined 2based on the first clinical data; and 3wherein the second clinical performance metric value is determined based on the second clinical data1 (See at least Figs.1 and 6; Para 0016-0018, Para 0036-0047, and Para 0051-0056).1
As per Claim 15, Steck discloses wherein: the first machine learning model is trained using a first subset of the first clinical data; the first clinical performance metric value is determined based on outputs of the trained first machine learning model in processing a second subset of the first clinical data; the second machine learning model is trained using a third subset of the second clinical data; and the second clinical performance metric value is determined based on outputs of the trained second machine learning model in processing a fourth subset of the second clinical data (See at least Figs.1 and 6; Para 0016-0018, Para 0036-0047, and Para 0051-0056).1
As per Claim 16, Steck discloses wherein: the first machine learning model is trained using different first subsets of the first clinical data; the first clinical performance metric value is determined based on outputs of the trained first machine learning model in processing different second subsets of the first clinical data; the second machine learning model is trained using different third subsets of the second clinical data; and the second clinical performance metric value is determined based on outputs of the trained second machine learning model in processing different fourth subsets of the second clinical data 1 (See at least Figs.1 and 6; Para 0016-0018, Para 0036-0047, and Para 0051-0056).1

Response to Arguments
Applicant’s arguments filed on 10/5/2022, with respect to Claims 1-20, have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. The rejection will remain as FINAL, based on the new rejections above.  See MPEP § 706.07(a).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Applicant’s remaining arguments are addressed in the rejection above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. The Examiner suggests the applicant review these documents before submitting any amendments.
Steelman (US 2020/0181710 A1) – Discloses methods, systems, devices, compositions and kits for analyzing nucleic acids from solid tumors during or after an operation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN P OUELLETTE whose telephone number is (571)272-6807.  The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda C Jasmin can be reached on (571) 272-6782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

October 21, 2022
/JONATHAN P OUELLETTE/Primary Examiner, Art Unit 3629